ROBERTS, J.
Epitomized Opinion
Lambeff was charged with contributing to the delinquency of Cordelia Greenwood, a minor *5616 years of age. The affidavit charged that he permitted her to associate with men for an immoral purpose in his room and in other places with full knowledge that she was a minor. Lambeff was found guilty in juvenile court and sentenced to a fine and imprisonment. The evidence disclosed that Lambeff permitted three couples of young people to occupy a room in a building which he was holding under a joint lease and that he carried drinks to them. The defendant piV>secuted¡ error. In sustaining the judgment, the court of appeals held:
Attorneys—Moore, Barnum & Hammond, for Schonsberger; William E. Lewis, for Youngstown; all of Youngstown.
1. As the evidence disclosed that Schons-berger came to Youngstown on a mission to make money “by criminal means and practices” contrary tó the ordinance in question, it cannot be, said that the conviction was manifestly against the weight of the evidence.
2. As the offense was not a second offense, as required by the ordinance, the municipal judge was not authorized to sentence the accused to 30 days or to any definite period of time; therefore that part of the ordinance is void for uncertainty and a sentence under it is contrary to law.